We have examined *725with great care the charges presented by the petitioner in this proceeding as well as the facts set forth in the answering affidavits and papers submitted by the respondent. None of the charges are made by the persons directly concerned but are brought to our attention by the petitioner after his conviction in the Supreme Court of an assault upon the respondent. The charges are not only denied by the respondent, but the other proof submitted on his behalf establishes beyond question that the charges made are without foundation in fact. ■ Under such circumstances we think the respondent should not be put to the trouble and expense of meeting the charges made before a referee, but that the same should be dismissed. Proceeding dismissed. Present — Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ.